10-2130-ag
Sherpa v. Holder
                                                                                BIA
                                                                        A093 408 699
                                                                        A093 408 700
                                                                        A093 408 701
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 1st day of September, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         JOSÉ A. CABRANES,
         RAYMOND J. LOHIER, JR.,
              Circuit Judges.
_______________________________________

MINGMA DORJE SHERPA, PUNAM SHERPA,
DAWA LHAMU SHERPA,
         Petitioners,

                   v.                                              10-2130-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL
         Respondent.
______________________________________

FOR PETITIONER:                Khagendra Gharti Chhetry, New York,
                               New York.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Michelle G. Latour, Assistant Direc-
                         tor; Michele Y. F. Sarko, Attorney,
                         Office of Immigration Litigation,
                         Civil Division, United States Depart-
                         ment of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Mingma Dorje Sherpa, Punam Sherpa, and Dawa Lhamu Sherpa,

citizens of Nepal, seek review of a May 4, 2010, order of the

BIA denying their motion to reopen their removal proceedings.

In re Mingma Dorje Sherpa, Nos. A093 408 699/700/701 (B.I.A.

May 4, 2010).     We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).   Here, the BIA did not abuse its discretion in

finding that Mingma Dorje Sherpa did not establish his prima

facie eligibility for relief under the Convention Against

Torture as it reasonably gave little weight to his evidence in

light of the agency’s prior adverse credibility determination.

Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-47 (2d Cir.2007)

(finding that the BIA may decline to accord probative weight

to documents submitted with a motion to reopen where the

                              -2-
agency    previously    determined    that   the    applicant     was   not

credible); Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007)

(“[A] single false document or a single instance of false

testimony may (if attributable to the petitioner) infect the

balance   of    the   alien’s   uncorroborated      or   unauthenticated

evidence.”).

    Moreover, contrary to the petitioners’ contention, the

BIA reasonably found that they did not independently establish

the reliability of their supporting documents as the only

foundation for the letters was the affidavit of Mingma Dorje

Sherpa–who had been previously found incredible.             See Qin Wen

Zheng,    500   F.3d    at   147   (noting   that    a    prior   adverse

credibility determination can undermine a motion to reopen,

particularly when the evidence submitted in support of the

motion does not bear independent indicia of authenticity and

thus hinges on the applicant’s credibility). Accordingly, the

BIA did not abuse its discretion by denying the petitioners’

motion.    See id.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition


                                   -3-
is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -4-